      Case 1:17-cr-00548-PAC Document 222 Filed 12/20/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                    X
UNITED STATES OF AMERICA                     17 Cr. 548(PAC)

                                             NOTICE OF CLASSIFIED
          - v-                               FILING BY THE DEFENSE

JOSHUA ADAM SCHULTE,

                       Defendant.
                                        X


                  JOSHUA ADAM SCHULTE'S LETTER
       REQUESTING IMAGES OF CONFLUENCE AND STASH SERVERS

    Filed with the Court on November 15, 2019.
